DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamoto (JP 2004-89567).
	Regarding claim 1, Imamoto discloses a club head having a faceplate.  The faceplate has a lattice that includes a plurality of land portions 6 that form a plurality of flexure shape recesses 8. The land portions are interconnected and define the portions of the faceplate devoided of flexure shape recesses.  Each flexure shape recess includes at least two vertices defining an acute interior angle.  A few of the flexure shape recesses include both acute interior angles and reflex angles (See Figure 1).  Applicant does not disclose why the reflex angle is critical in order to attain the invention.  Imamoto discloses the flexure shape recesses allowing for greater deflection and vibration control; the same purpose of the different embodiments of the applicant.  In light of the above, one having ordinary skill in the art would have found the angles of the flexure shape recesses to be an obvious choice of design.
	Regarding claim 2, based on its actual meaning, a reflex angle is an angle that the between 180 to 360 degrees.
	Regarding claim 3, Imamoto discloses the plurality of flexure shape recesses being positioned on the entire faceplate (center, toe region, heel region, top region, bottom region, etc.).
	Regarding claim 5, Imamoto shows two vertices having reflex angles. Applicant does not disclose why the reflex angle is critical in order to attain the invention.  Imamoto discloses the flexure shape recesses allowing for greater deflection and vibration control; the same purpose of the different embodiments of the applicant.  In light of the above, one having ordinary skill in the art would have found the angles of the flexure shape recesses to be an obvious choice of design.  
	Regarding claim 6, per claim 2, the reflex angles are not acute interior angles. 
	Regarding claim 7, Imamoto shows the width of the flexure shape recesses being measured between the two reflex angles (See Figures 1 and 4).
	Regarding claim 8, Imamoto shows the plurality of flexure shape recesses being a reentrant shape (See Figure 1).
	Regarding claim 15, see the above regarding claims, 1, 5, 6, and 7.
	Regarding claim 16, see the above regarding claim 2.
	Regarding claim 17, see the above regarding claim 3. 
	Regarding claim 20, see the above regarding claim 8.
	Allowable Subject Matter
Claims 9-14 are allowed.
Claims 4, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711